Citation Nr: 0924967	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to service connection for a chronic multiple 
joint arthritic disorder.  

3.  Entitlement to service connection for chronic Type II 
diabetes mellitus claimed as the result of herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to June 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, denied service connection for low back pain, multiple 
joint arthritis, and Type II diabetes mellitus claimed as the 
result of herbicide exposure.  

The issue of the Veteran's entitlement to service connection 
for chronic Type II diabetes mellitus claimed as the result 
of herbicide exposure is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  A chronic back disorder was not manifested during active 
service or for many years thereafter.  The Veteran's chronic 
post-operative lumbosacral spine disability has not been 
shown to have originated during active service.  

2.  A chronic multiple joint arthritic disorder was not 
manifested during active service or at any time thereafter.  
The Veteran's chronic right knee osteoarthritis has not been 
shown to have originated during active service.  




CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2008).  

2.  A chronic multiple joint arthritic disorder was not 
incurred in or aggravated by, active service and may not be 
presumed to have been so incurred in such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claims of entitlement to service connection for a 
chronic low back disorder and a chronic multiple joint 
arthritic disorder, the Board observes that the RO issued 
VCAA notices to the Veteran in December 2001, April 2002, 
June 2003, and August 2007 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  The December 2001 and April 2002 VCAA 
notices were issued prior to January 2003 rating decision 
from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded multiple VA examination for compensation purposes.  
The examination reports are of record.  The Veteran was 
afforded a hearing before a VA hearing officer.  The hearing 
transcript is of record.  The Board remanded the Veteran's 
claims to the RO for additional action.  There remains no 
issue as to the substantial completeness of the Veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  

Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  
A.  Low Back Disorder

An April 1965 naval treatment record indicates that the 
Veteran complained of low back pain of one week's duration.  
He reported experiencing right paravertebral area aching 
after carrying some acetylene bottles.  An impression of 
lumbosacral muscle strain was advanced.  At his June 1968 
physical examination for service separation, the Veteran's 
spine and other musculoskeletal system was found to be 
normal.  

A January 1986 neurological evaluation from J. B., M.D., 
conveys that the Veteran complained of chronic back pain.  He 
presented a history of injuring his back in a 1981 industrial 
accident.  An impression of probable lumbosacral strain 
syndrome was advanced.  An October 1986 treatment entry from 
Dr. B notes that the Veteran had reinjured his back in a 
September 1986 motor vehicle accident.  

A June 1993 independent medical examination conducted by F. 
T., M.D., and R. F. K., M.D., conveys that the Veteran 
presented a history of a lumbar strain sustained in a 1987 
industrial accident; a 1988 diagnosis of lumbosacral spine 
degenerative disc disease; a December 1988 hemilaminectomy 
and discectomy; a lumbosacral strain sustained in a March 
1992 industrial accident; lumbar and thoracic strain 
sustained in an August 1992 industrial accident; and 
"previous back injuries dating back to 1980."  The Veteran 
was diagnosed with thoracic and lumbar strain.  The 
physicians commented that "the lumbar sprain being related 
to the injury of March 9, 1992, and the thoracic sprain being 
related to the injury of August 27, 1992, on a more probable 
than not basis."  

In a January 2002 written statement, the Veteran advanced 
that he sustained a back injury during active service when 
the entire weight of an acetylene tank shifted on to him 
while he was working at the Bremerton, Washington, Naval 
Station.  He experienced chronic back trouble following the 
accident and underwent back surgery in 1988.  

In an undated written statement, the Veteran reiterated that 
he had initially injured his back while lifting a 200 pound 
acetylene tank during active service in 1964.  He stated that 
he subsequently experienced chronic back pain for which he 
had been treated both during and after service.  

An October 2002 physical evaluation from M. J. G., M.D., 
conveys that the Veteran reported a long history of back 
problems including accidents in 1965, 1972, 1983, 1988, and 
1998 and a 1988 laminectomy.  An impression of "severe 
degenerative disc disease with lumbar spondylosis, 
symptomatic back pain, and right L5-S1 radiculopathy" was 
advanced.  

At an April 2003 hearing before a VA hearing officer, the 
Veteran reiterated that he had initially exhibited a chronic 
back disorder after carrying a heavy acetylene tank during 
active service.  He testified that he reinjured his back 
after service separation.  

At a May 2003 VA examination for compensation purposes, the 
Veteran reported that he had initially injured his back 
during active service; subsequently experienced chronic low 
back pain; and reinjured his back after service separation in 
1988.  The Veteran was diagnosed with lumbar spine 
degenerative disc disease with spinal stenosis.  The examiner 
conveyed that:

This is the opinion of this examiner 
that the Veteran's [degenerative disc 
disease] of his lumbar spine is less 
than likely related to the injury he 
sustained during military service.  
After reviewing the C file, it was 
noticed that the Veteran was treated for 
back condition while in the service.  
The back condition at that time was 
described as mild with full range of 
motion.  The physical examination upon 
separation did not contain any 
information about back condition or 
problems involving his back, also did 
not have diagnosis of his back 
condition.  The Veteran reinjured his 
back after he was released from military 
service.  It is more than likely that 
his back condition is related to injury 
he sustained after military discharge.  
At a September 2008 VA examination for compensation purposes, 
the Veteran complained of chronic low back pain.  He 
presented a history of an inservice back injury.  The Veteran 
was diagnosed with multiple level degenerative disc disease 
and L5-S1 hemilaminectomy and diskectomy residuals.  The 
examiner commented that:

Therefore, it is the opinion of this 
medical examiner that the Veteran 
sustained a mild, acute and transitory 
back straining injury in 1968, and it is 
much more likely that the Veteran's 
other significant back injuries in 1988 
and multiple other injuries and his 
occupation as a mechanic and welder that 
has led to the Veteran's present 
diagnosis of multiple level lumbar spine 
degenerative joint disease and 
degenerative disk disease.  There is no 
medical literature in the National 
Library of Medicine, Up to Date, or 
evidence based medicine that provides 
objective medical evidence that this 
lumbar spine condition has increased in 
severity beyond its natural progression.  
It is at least as likely that the 
Veteran's many years of manual labor and 
age has resulted in his lumbar spine 
findings.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran was treated for lumbosacral muscle 
strain during active service.  At his June 1968 physical 
examination for service separation, the Veteran exhibited a 
normal spine.  The first objective evidence of a chronic back 
disorder is dated in January 1986, some 17 years after 
service separation.  No competent medical professional has 
attributed the Veteran's chronic post-operative lumbosacral 
spine disabilities to either his inservice lumbosacral muscle 
strain or active service in general.  Indeed, the Veteran's 
lumbosacral spine disability has been found to be associated 
with his multiple post-service industrial accidents and other 
back trauma.  

The Veteran asserts that his chronic lumbosacral spine 
disabilities were initially manifested as the result of an 
inservice incident in which he was forced to hold the entire 
weight of an acetylene tank.  The Veteran's contentions are 
supported solely by his own testimony and written statements 
on appeal.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
chronic back disorder was not objectively shown to have been 
manifested during or to have otherwise originated during 
active service, the Board concludes that service connection 
for a chronic low back disorder is not warranted.  

B.  Multiple Joint Arthritic Disorder

The Veteran's service treatment records make no reference to 
an arthritic disorder.  At his June 1968 physical examination 
for service separation, the Veteran's musculoskeletal system 
was reported to be normal.  

In his April 2002 claim for service connection, the Veteran 
conveyed that "the arthritis is related to the back 
injury."  At the April 2003 hearing on appeal, the Veteran 
testified that he sustained arthritis of the back, the 
shoulders, the knees and the ankles secondary to his 
strenuous duties as a welder aboard a naval ship during 
active service.  

At the May 2003 VA examination for compensation purposes, the 
Veteran complained of bilateral shoulder, knee, and ankle 
pain.  He reported that he had injured his right knee in a 
motor vehicle accident.  The Veteran was diagnosed with 
arthralgia of the left shoulder, the knees, and the ankles 
without degenerative changes.  The examiner opined that:

The Veteran's arthralgia is less than 
likely related to the military service.  
The complaints he describes are rather 
recent and not connected to military 
service.  

A February 2007 written statement from D. S., PA-C, conveys 
that the Veteran has "osteoarthritis at multiple 
locations."  

At an April 2007 VA examination for compensation purposes 
examination, the Veteran complained of bilateral hip, 
bilateral knee, and bilateral ankle pain.  He presented a 
history of having sustained a right knee injury in a 
post-service motor vehicle accident and being diagnosed with 
rheumatoid arthritis in approximately 2002.  He believed that 
he initially manifested spinal degenerative changes and 
"those had progressed to cause arthritis in the rest of his 
joints."  The examiner noted that the Veteran had no 
objectively documented history of rheumatoid arthritis.  The 
Veteran was diagnosed with right knee traumatic/degenerative 
arthritis.  

At a September 2008 VA examination for compensation purposes, 
the Veteran complained of bilateral hip and knee pain.  The 
Veteran was diagnosed with right knee osteoarthritis.  The 
examiner opined that:

There is no evidence of inflammatory 
process or arthritic process of any kind 
in the hips.  The Veteran does have mild 
osteoarthritis in the r[ight] knee, more 
likely due to his [motor vehicle 
accident].  The l[eft] knee exam and 
X-ray reveals no objective evidence of 
arthritis.  Therefore, it is the opinion 
of this medical examiner that the 
Veteran's knee and hip joint arthralgia 
is less likely as not a result of 
military service.  Separation 
exam[ination] was negative for any joint 
abnormality, any joint symptom of any 
type and there is no objective evidence 
from any data that it has increased in 
severity beyond its natural progression 
due to his PTSD.  

A chronic multiple joint arthritic disorder was not 
objectively shown during active service or at any time 
thereafter.  While the Veteran advances that he had been 
diagnosed with and treated for rheumatoid arthritis, the 
examiners at both the April 2007 and September 2008 VA 
examination for compensation purposes specifically determined 
that contemporaneous laboratory tests were negative for such 
a disability.  The Veteran has been diagnosed solely with 
right knee traumatic arthritis on repeated orthopedic 
evaluation.  That disability has been repeatedly attributed 
to a post-service motor vehicle accident.  No competent 
medical professional has raised an etiological relation 
between the Veteran's chronic right knee traumatic arthritis 
and active service.  

The Veteran asserts that he suffers from a chronic multiple 
joint arthritic disorder secondary to either his strenuous 
military duties and/or his inservice back injury.  The 
Veteran's contentions are supported solely by his own 
testimony and written statements on appeal.  Such lay 
statements are not competent to establish either the 
existence or causation of a claimed disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a chronic 
arthritic disorder was not objectively shown to have been 
manifested during or to have otherwise originated during 
active service, the Board concludes that service connection 
for a chronic multiple joint arthritic disorder is not 
warranted.  


ORDER


Service connection for a chronic low back disorder is denied.  

Service connection for a chronic multiple joint arthritic 
disorder is denied.  


REMAND

The Veteran asserts that he was exposed to Agent Orange and 
other herbicides which drifted from the Republic of Vietnam 
into the nearby coastal waters while aboard the U.S.S. George 
K. MacKenzie.  He clarified that the destroyer was operating 
just offshore of the Vietnamese Demilitarized Zone "where a 
lot of Agent Orange was dropped to defoliate the country."  
The report of the May 2003 VA examination for compensation 
purposes states that the Veteran related that "he served on 
the ship 75 yards away from Vietnam land."  An undated issue 
of "The Cruise" indicates that the U.S.S. George K. 
MacKenzie participated in combat operations against the 
"North Vietnamese war effort" including several 
"amphibious landings near the Demilitarized Zone."  The 
destroyer was noted to have "moved in toward the beaches to 
deliver tons of ammunition, placing it accurately upon are 
assigned targets."  The ship moved close to shore "several 
times each day."  While the issue of "The Cruise" is not 
dated, the Board notes that it discusses the destroyer's 
assistance in fighting the extensive July 1967 fire aboard 
the aircraft carrier, the U.S.S. Forrestal.  

A review of the claims files does not reflect that a search 
of the ship's or deck logs of the U.S.S. George K. MacKenzie 
and other relevant records has been conducted to determine if 
the vessel participated in amphibious landings in areas at or 
near the Demilitarized Zone or other parts of Vietnam which 
were being sprayed with Agent Orange and other defoliants.  
The VA should obtain all relevant military and other 
governmental records which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Contact the National Archives and 
Records Administration or other 
appropriate entity and request that it 
provide copies of the ship's or deck logs 
for U.S.S. George K. MacKenzie for the 
year 1967 for incorporation into the 
record.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic Type II diabetes mellitus claimed 
as the result of herbicide exposure with 
express consideration of the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002).  If 
the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC. 

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


